Citation Nr: 0111793	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  97-15 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an increased disability rating for 
retropatellar pain syndrome of the right knee, rated as 20 
percent disabling.

2.  Entitlement to an increased disability rating for 
spondylosis of the lumbar spine, rated as 10 percent 
disabling.

3.  Entitlement to service connection for a left knee 
disability, claimed as secondary to the service-connected 
retropatellar pain syndrome of the right knee.

4.  Entitlement to a non-service-connected disability 
pension.

5.  Entitlement to service connection for Castleman's 
disease/non-Hodgkin's lymphoma.

6.  Entitlement to benefits under 38 U.S.C. § 1151, for a 
right hand disability.

7.  Entitlement to benefits under 38 U.S.C. § 1151, for a 
left shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran had active service from August 1975 to November 
1975, and from January 1976 to December 1982.

This appeal arises from rating decisions of the Togus, Maine, 
Regional Office (RO).  The increased disability rating claims 
arise from a September 1996 rating decision.  The service 
connection claim arises from a June 1999 rating decision, as 
do the claims for benefits under 38 U.S.C. § 1151.


REMAND

The veteran is claiming service connection for a left knee 
disability.  A rating decision in August 1986 denied service 
connection for a left knee disability on a direct service 
connection basis.  The veteran was notified of that decision 
in September 1986.  The decision is final.  38 U.S.C.A. 
§ 7105 (West 1991).  The veteran has not sought to reopen the 
direct service connection claim with new and material 
evidence.  Rather, he is claiming that his left knee 
disability has been caused by, or is secondary to his service 
connected retropatellar pain syndrome of the right knee.  The 
issue of secondary service connection has not been addressed.  
Since the veteran's arguments are directed toward the 
secondary service connection issue, the issue to be decided 
will be limited to secondary service connection for the left 
knee

The RO obtained records related to disability determinations 
by the Social Security Administration (SSA).  However, the 
claims file contains only one page of an August 1999 medical 
examination, primarily subjective complaints and history.  
Objective findings from such an examination would provide 
probative evidence for evaluating the veteran's claims.  
Accordingly, this case will be returned to the RO to request 
the complete August 1999 examination report and any 
additional records from SSA.  See Murincsak v. Derwinski, 2 
Vet.App. 363 (1992).

Medical records from the VA Medical Center (VAMC) at Togus, 
Maine, dated from June 1997 to August 1998, were received.  
The claims file does not reveal the source of these records.  
These records did not include an August 1998 VA hospital 
discharge summary from the Togus VAMC, that was received at a 
later date.  This raises the possibility that the complete 
medical records from that facility are not contained in the 
claims file.  In addition, the veteran appears to be under 
continuing treatment from that facility.  He has also 
indicated that he has received treatment at a VA medical 
facility at Bangor, Maine.  Records of the veteran's VA 
medical treatment may provide probative evidence related to 
his claims, and are deemed to be in the constructive 
possession of VA adjudicatory personnel.  Accordingly, this 
case will be returned to the RO to obtain additional VA 
medical records.  See Bell v. Derwinski, 2 Vet.App. 611 
(1992).   

The claims file indicates the veteran received treatment at 
the VAMC at San Antonio, Texas.  In November 1998, the RO 
attempted to obtain medical records from this facility and 
the VAMC at Amarillo, Texas.  However, the record indicates 
there has been no response from either of these facilities.  
Since such records may provide probative evidence related to 
the veteran's claims, and, as noted above, VA medical records 
are deemed to be in the constructive possession of VA 
adjudicatory personnel, this case will be returned to the RO 
to again request such medical records.  Bell, supra.   

A November 1998 letter advised the veteran that he did not 
have the requisite service to be eligible for non-service-
connected disability pension.  That letter included the 
notice of procedural and appellate rights (VA Form 4107).  
Subsequent to that letter, a statement was received wherein 
the veteran addressed the issue of non-service-connected 
disability pension and stated:  "VA is wrong i.e. date of 
service."  The veteran's statement was on the back of the 
notice of procedural and appellate rights (VA Form 4107) that 
was sent to him with the RO's notice of the decision.  The 
date of receipt is not shown on the statement, and the 
veteran did not date it; however, from its position in the 
claims file, it appears that it was received within one year 
of the notification letter.  Such a statement constitutes a 
notice of disagreement (NOD).  See 38 C.F.R. § 20.201 (2000); 
Gallegos v. Gober, 14 Vet.App. 50 (2000).  

A June 1999 rating decision denied claims of service 
connection for Castleman's disease/non Hodgkin's lymphoma, 
and also denied benefits under 38 U.S.C. § 1151 for a right 
hand and a left shoulder disability.  Subsequent to this 
decision, a statement was received wherein the veteran 
addressed these and other claims not addressed in the 
decision and indicated "I want to go to court and state my 
case as I can see VA didn't read any of the paperwork. 
(doctor's statement) and that I was not in a real war as to 
VA."  The date of receipt of the statement is not shown and 
the veteran did not date it; however, from its position in 
the claims file, it appears it was received within one year 
of the decision.  As above, such a statement constitutes an 
NOD.  See 38 C.F.R. § 20.201 (2000); Gallegos, supra.  

The record does not show that a statement of the case 
addressing these issues has been provided to the veteran.  
This failure to provide him with a statement of the case 
following receipt of the notice of disagreement is a failure 
to comply with a mandated requirement.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 19.26 (2000).  It renders the 
November 1998 decision letter and June 1999 rating decision 
with regard to the denial of service connection for 
Castleman's disease/non Hodgkin's lymphoma, and benefits 
under 38 U.S.C. § 1151 for a right hand and a left shoulder 
disability, nonfinal.  See Tablazon v. Brown, 8 Vet.App. 359 
(1995).  Accordingly, these issues are still pending.  As the 
filing of a notice of disagreement places a claim in 
appellate status, the requirement that the RO issue an 
statement of the case is a procedural matter requiring 
remand.  See Manlincon v. West, 12 Vet.App. 238 (1999); see 
also Godfrey v. Brown, 5 Vet.App. 127, 132 (1993).  
Therefore, this case must be returned to the RO for issuance 
of a statement of the case.

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 was enacted.  This statute 
amended and clarified VA's duty to assist claimants in the 
development of the facts relevant to their claims.  Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  Since this 
case is being returned to the RO for additional evidentiary 
development and adjudication, the RO should ensure that any 
additional procedures that may arise under this new law are 
accomplished. 

Accordingly, this case is REMANDED for the following action:

1.  The RO should request that the Social 
Security Administration provide a 
complete copy of the August 1999 
disability examination report and legible 
copies of any medical records subsequent 
to that examination report.

2.  The RO should request that the VA 
Medical Center at Togus, Maine, provide 
legible copies of all outpatient 
treatment records and inpatient hospital 
summaries from January 1996 to the 
present.  These records should also 
include any medical records from a VA 
medical facility in Bangor, Maine.  If 
any records have been retired to a 
records repository, action should be 
taken to retrieve such records.

3.  The RO should request that the VA 
Medical Centers at San Antonio and 
Amarillo, Texas, provide legible copies 
of all outpatient treatment records and 
inpatient hospital summaries from January 
1998 to the present.  If any records have 
been retired to a records repository, 
action should be taken to retrieve such 
records.

4.  Following completion of the above, 
the RO should review the veteran's claims 
and determine whether increased 
disability ratings retropatellar pain 
syndrome of the right knee and 
spondylosis of the lumbar spine can be 
granted.  The RO should also determine 
whether service connection for a left 
knee disability secondary to the service-
connected retropatellar pain syndrome of 
the right knee can be granted.  The RO 
should conduct any additional evidentiary 
development and/or comply with any 
additional procedures under the Veterans 
Claims Assistance Act of 2000 that may be 
deemed necessary.  

5.  If a decision remains adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case and be apprised of the 
applicable period of time within which to 
respond.  The case should then be 
returned to the Board for further 
consideration, as appropriate.

6.  The RO should provide the veteran and 
his representative with a statement of 
the case addressing the issues of 
entitlement to non-service-connected 
disability pension, service connection 
for Castleman's disease/non Hodgkin's 
lymphoma, and entitlement to benefits 
under 38 U.S.C. § 1151 for a right hand 
disability and a left shoulder 
disability.  These issues should be 
returned to the Board for further 
consideration only if the veteran submits 
a timely substantive appeal.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).


